The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/11/21 has been entered.
 
The terminal disclaimer filed on 1/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,479,661 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
supported off the floor” (emphasis added; it is believed lifted was intended). 
Claim 38, the recitation “after said step b)” is repeated.
Claim 39, the recitation “steps a-c)” should apparently be --steps a) – c)--.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 8,979,099), previously cited.
Ellis shows a pallet lift comprising: a lift mechanism (including but not limited to pump assembly 28; see col. 4:43-67); a pair of tines 20 secured to the lift mechanism, 
Thus, Ellis as described above discloses that the pallet lift is capable of being used to perform a method of adjusting a pallet lift according to the preamble of claim 37, including the steps of: 
a) lifting an outer wheel supporting each of the pair of tines off a floor supporting the pallet lift (e.g., moving the tines from the Fig. 1, 3 position or the Fig. 4 position toward the Fig. 5 position); and
b) while the outer wheels are supported off the floor after step a), moving the pair of tines toward or away from one another between the expanded and retracted positions.
Ellis does not explicitly disclose performing step b) while the outer wheels are supported [lifted?] off the floor.
However, as noted above, the order in which the steps are performed is not critical in Ellis, and could be done at the operator’s discretion. Clearly, if it was deemed 
In the event applicant presents an argument that the mere capability to move the tines while the outer wheels are lifted off the floor is not sufficient, it should be noted that the rejection does not rely on the mere capability of the reference to perform the claimed method step as the basis of rejecting the claim, but rather that the step at issue is an obvious modification of the reference.
Re claim 38, for the same reasons described above, it would have been logical and expedient for one of ordinary skill in the art to perform a step of lowering the outer wheels to the floor after step b).
Re claim 39, the tines could obviously remain parallel to the floor during steps a) – c) if desired. 
Re claim 40, it would make no difference whether step b) involved moving the tines toward each other or away from each other, as Ellis is clearly capable of doing both.
Claims 21-29 and 34-36 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. King (US 10,793,176) shows a pallet lift of the same general type as that of applicants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

1/21/21